DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 2, 5, 6, 11, 14 and 15 are objected to because of the following informalities:  
	In claims 2 and 11, in the equation, please define and describe all variables (NRBDL, NSCRB, k, DL, RB, SC, ɑ, Ts, CP, l, Δf, Ts, N, t, p, θ). It is unclear in the claim what these variables are referring to.  Thus, the examiner respectfully requesting defining these variable in the claim clearly.  
Appropriate correction is required.


3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over GAAL et al. (US 20190182094) (hereinafter Gaal) in view of Wilhelmsson et al. (US 20110002403) (hereinafter Wilhelmsson).

    PNG
    media_image1.png
    736
    501
    media_image1.png
    Greyscale

	

Regarding claims 1 and 10:
As shown in figures 1-20, Gall teaches a method performed by a network node (110 in figure 1) in a wireless communications system (see wireless communication system in figure 1), the method comprising: 
generating a time-continuous baseband signal (see sl (p,mu)(t) in the equation of par 0081) by applying a phase compensation (see equation in figures 13, 15, abstract, par 0103) (par 0043); 
converting the generated time-continuous baseband signal into a radio frequency signal (see FFT unit in figures 16 and 20, par 0043); and 
transmitting the radio frequency signal to a wireless device (120 in figure 4) over a radio interface (figures 4, 16, 20 show transmitting the radio frequency signal to a wireless device over a radio interface).
Gaal discloses all of the subject matter as described above except for specifically teaching that removes a physical resource block (PRB)-dependent phase rotation on a subcarrier.
However, Wilhelmsson in the same field of endeavor teaches that removes a physical resource block (PRB)-dependent phase rotation on a subcarrier (see figure 7, par 0089).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the phase compensation as taught by Wilhelmsson to modify the phase compensation of Gaal in order to remove the phase rotation of the transmission signal (par 0089) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Regarding claims 2 and 11:
Gall further teaches the time-continuous baseband signal transmitted on an antenna port p in an Orthogonal Frequency Division Multiplexing (OFDM) symbol l in a downlink slot is defined as sl(p) (t); and    

    PNG
    media_image2.png
    114
    628
    media_image2.png
    Greyscale

(See equation in figure 13 of Gaal).


Regarding claims 3 and 12:
Gall further teaches wherein the phase compensation is ɸk,l (see phase compensation in figure 15).  

Regarding claims 4 and 13:
Gaal discloses all of the subject matter as described above except for specifically teaching wherein the phase compensation has a periodicity of 7 OFDM symbols.
However, Wilhelmsson in the same field of endeavor teaches wherein the phase compensation has a periodicity of 7 OFDM symbols (par 0050).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the OFDM resource block as taught by Wilhelmsson to modify the OFDM resource block of Gaal in order to yield predictable results (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Regarding claims 5 and 14:
	Gaal further discloses 

    PNG
    media_image3.png
    93
    208
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    126
    504
    media_image4.png
    Greyscale
 
(See figures 12-18, Gaal par 0043, 0081).

Regarding claims 6 and 15:
	Gaal further discloses wherein: 

    PNG
    media_image5.png
    189
    589
    media_image5.png
    Greyscale
  
(See figures 12-18, Gaal par 0112-0116, 0121-0146).




Regarding claims 7 and 16:
	Gaal further discloses wherein the time- continuous baseband signal is for a Narrowband (15 kHz interpreted to be Narrowband. See par 0043) Internet-of-Things (NB-IoT) carrier (par 0041, 0073).  

Regarding claims 8 and 17:
	Gaal further discloses wherein the wireless communications system is NB-IoT (par 0041, 0073).  

Regarding claims 9 and 18:
	Gaal further discloses wherein the radio frequency signal is transmitted in unlicensed spectrum (par 0073).


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631